Case 1:19-cv-22769-JLK Document 9 Entered on FLSD Docket 09/15/2020 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

 ANDREA BAKER,                         )
                                       ) C. A. No.: 1:19-cv-22769 JLK
             Plaintiff,                )
                                       )
 v                                     )
                                       )
 CAPITAL ONE BANK, N.A.                )
                                       )
             Defendant.                )
                                       )
                                       )

                           NOTICE OF SETTLEMENT

       TO THE CLERK:

 NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

 reached settlement. The parties anticipate filing a stipulation of dismissal of this

 action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



 Dated: September 15, 2020              By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Fax: (877) 788-2864
                                          Email: aginsburg@creditlaw.com
Case 1:19-cv-22769-JLK Document 9 Entered on FLSD Docket 09/15/2020 Page 2 of 2




                         CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

 correct copy of the Notice of Settlement in the above-captioned matter, upon the

 following via CM/ECF system:

 Elanor A. Mulherrn, Esq.
 Jenny N. Perkins, Esq.
 Ballard Spahr LLP
 1735 Market Street, 51st Fl.
 Philadelphia, PA 19103
 Attorneys for Defendant




 Dated: September 15, 2020            By: /s/ Amy L. B. Ginsburg
                                        Amy L. B. Ginsburg, Esquire
                                        Kimmel & Silverman, P.C.
                                        30 E. Butler Pike
                                        Ambler, PA 19002
                                        Phone: (215) 540-8888
                                        Fax: (877) 788-2864
                                        Email: aginsburg@creditlaw.com
